 

OFFICE OF THE ATTORNEY GENERAL

BARBARA D. UNDERWOOD DIVISION OF REGIONAL OFFICES
ATTORNEY GENERAL - SUFFOLK REGIONAL OFFICE

October 23, 2018

The Honorable Joan M. Azrack
United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, N.Y. 11722

Re: Pellegrino, et al. v. New York State United Teachers, et al.
Index No. 2:18-cv-03439-JMA-GRB

\,

Dear Judge Azrack:

I represent Defendants Governor Andrew Cuomo, Attorney General Barbara Underwood, New York
Public Employment Relations Board (“PERB”) Chairman John Wirenius, and PERB Member Robert Hite, and
write on behalf of all parties in this matter —including Plaintiffs—in response to the Court’s order dated
October 16, 2018, directing the parties to confer and file a proposed briefing schedule for the various motions to
dismiss.

All parties have agreed to a briefing schedule for Defendants’ motions, and respectfully request that the
Court issue an order as follows:

Defendants’ initial moving papers shall be due on or before January 21, 2019;
Plaintiffs’ opposition(s) shall be due on or before April 22, 2019; and
Defendants’ replies to Plaintiffs’ opposition(s) shall be due on or before June 6, 2019.

The parties are available to discuss this matter at the Court’s convenience, if necessary, and look
forward to the resolution of these issues.

Very truly yours,
ROBERT E. MORELLI

Assistant Attorney General
ce: Counsel for all parties via ECF

300 MOTOR PARKWAY, SUITE 230, HAUPPAUGE, NY 11788 @ PHONE (631) 231-2424 @ FAX (631) 435-4757 * NOT FOR SERVICE OF PAPERS
WWW.AG.NY.GOV
